Citation Nr: 0121002	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet, hands, ears and face.

2.  Entitlement to service connection for disability of the 
knees manifested by swelling.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for disability 
manifested by loss of feeling of the upper legs.

5.  Entitlement to service connection for disability 
manifested by cramping of the legs.

6.  Entitlement to service connection for fungus of the big 
toes.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to January 
1948, and from August 1950 to September 1951.  This appeal 
originally arose from a July 1997 rating action of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

The Board of Veterans' Appeals (Board), in an April 1999 
decision, denied service connection for frostbite of the 
feet, hands, ears, and face, a knee disorder, skin cancer, a 
disability manifested by loss of feeling of the upper legs, a 
disability manifested by cramping of the legs and fungus of 
the big toes, as not well grounded.  

The appellant appealed to the Court.  In February 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
April 1999 Board decision and remanded the case to the Board 
for proceedings consistent with the Order, including 
consideration of the additional issue of entitlement to 
service connection for diabetes mellitus.  


REMAND

As noted in the Court's order, there has been a significant 
change in the law since the Board's initial consideration of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The objective record as it now stands fails to show any nexus 
between the veteran's current knee disorder, skin cancer, 
loss of feeling in the upper leg, cramping of the legs, or 
fungus of the big toes, and his active duty service.  Nor is 
there objective evidence of current residuals of frostbite of 
the hands, feet, ears or face.  Thus, competent evidence 
indicating that the veteran's current pathology is related to 
a disease or injury incurred or aggravated during the 
veteran's active duty service, or that he has current 
residuals of frostbite of the hands, feet, ears or face, is 
required to substantiate the veteran's claims for service 
connection.  The Board is of the opinion that the veteran 
should be given an opportunity to submit additional 
(preferably medical) evidence that his current knee disorder, 
skin cancer, loss of feeling in the upper leg, cramping of 
the legs, or fungus of the big toes is related to a period of 
service, and that he currently has objective residuals of 
frostbite of the hands, feet, ears or face.  Additionally, if 
deemed appropriate, VA examination(s) should be conducted in 
order to provide an opinion as to whether any current knee 
disorder, skin cancer, loss of feeling in the upper leg, 
cramping of the legs, or fungus of the big toes shown 
currently is causally related to service.

Additionally, initial consideration by the RO of the issue of 
entitlement to service connection for diabetes mellitus under 
the VCAA guidelines is also appropriate prior to Board 
adjudication.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001). 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claim he should provide (preferably 
medical) evidence that his current knee 
disorder, skin cancer, loss of feeling in 
the upper leg, cramping of the legs, 
and/or fungus of the big toes is/are 
related to a period of service, and/or 
that he currently has objective residuals 
of frostbite of the hands, feet, ears or 
face.  Any assistance required in 
obtaining any identified records should 
be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claims, 
including the claim for service 
connection for diabetes mellitus, on the 
merits.  In this regard, the RO should 
consider requesting medical examinations 
to establish the current presence of 
disabilities claimed and medical 
opinions, where appropriate, as to 
whether disabilities shown currently are 
causally related to service.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




